Opinión concurrente emitida por el Juez Asociado
Señor Rebollo López.
A pesar de que concurrimos con el resultado al que llega en el presente caso una mayoría de los integrantes del Tribunal y de que reconocemos que la norma a la que se hace referencia en las págs. 17 y 18 de la sentencia emitida está plasmada en términos que este Tribunal ha utilizado en decisiones anteriores, no podemos brindarle nuestra con-formidad a la ponencia mayoritaria debido a que somos del criterio que dichos términos resultan ser vagos e impreci-sos; situación que causa un enorme desasosiego en la pro-fesión, lo cual tenemos la obligación de evitar.
p-H
Estamos contestes con el razonamiento de la Mayoría en cuanto a que la intención legislativa al aprobarse la Ley Núm. 172 de 12 de agosto de 2000 (32 L.P.R.A. Ap. III, R. 51.8(a)), fue “cumplir con los rigores del debido proceso de ley ampliando las exigencias de notificación post *508sentencia”. Opinión mayoritaria, pág. 499. Coincidimos también con lo expresado en cuanto a que
... al analizar el requisito de notificación por correo certifi-cado con acuse de recibo a la última dirección conocida del deudor demandado, debemos hacerlo de forma tal que se cum-pla con rigurosidad con las exigencias del debido proceso de ley. Es decir, que la notificación sea adecuada para informar al deudor de los procedimientos que puedan afectar su interés propietario. íd., pág. 500.
Ahora bien, para fundamentar su posición, la Mayoría acude, por analogía, a las normas jurisprudenciales dicta-das por este Foro y por el Tribunal Supremo de Estados Unidos respecto a las exigencias que, a la luz del debido proceso de ley, se le imponen a la parte interesada al dili-genciar los emplazamientos. Véanse: Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986); Mullane v. Central Hanover Bank Tust Co., 339 U.S. 306 (1950). Conforme a ello, la Mayoría concluye que una notificación al amparo de la Re-gla 51.8(a), ante, debe enviarse a una dirección “razonable-mente calculada, a la luz de las circunstancias particulares del caso” y que la misma debe “procurarse” “con cierto grado de esfuerzo”. (Énfasis suplido.) Opinión mayoritaria, pág. 504.
¿Qué significa ello? ¿Cuál es la exigencia requerida al expresarse que la notificación debe ser enviada “a una dirección razonablemente calculada, a la luz de las circuns-tancias particulares del caso”? ¿Cuál es el “cierto grado de esfuerzo” en que la parte debe incurrir en la consecución de esa dirección?
1 — I I — i
A nuestra manera de ver las cosas, este Tribunal debe expresarse en términos más claros y precisos que los ante-riormente reseñados. La Regla 51.8(a), ante, debe interpre-tarse, siempre a la luz del debido proceso de ley, como una *509exigencia a la parte interesada en lograr la ejecución de su sentencia, de notificar a la parte demandada que no com-pareció al pleito. Al expresar, como lo hace la Mayoría, que la dirección a la que debe hacerse la notificación sea “razo-nablemente calculada, a la luz de las circunstancias parti-culares del caso” y que dicha dirección sea obtenida “con cierto grado de esfuerzo”, sin mayor explicación sobre su significado o alcance, el Tribunal no cumple con su deber y obligación de establecer normas en nuestra jurisdicción que sean claras y precisas.
Somos del criterio que en casos como el de autos, para que proceda la notificación al amparo de la citada Regla 51.8(a), el demandante debe demostrar, en primer lugar, que ejerció la debida diligencia para procurar la dirección del demandado. En segundo lugar, debe demostrar que la dirección a la cual se pretende enviar la notificación es aquella que, dentro de un criterio de buena fe y razonabili-dad, es la que con mayor probabilidad y certeza conducirá a una notificación efectiva.(1)
HH HH HH
En resumen, este Tribunal debe abstenerse de formular normas plagadas de imprecisión y vaguedad que, a fin de cuentas, sólo abonan a la incertidumbre entre nuestros jueces de instancia, los miembros del Foro y el público en general. La laxitud de las opiniones judiciales contribuyen, ciertamente, a un estado de desasosiego que en nada pro-mueve en nuestra jurisdicción “la seguridad jurídica, cuya uniformidad es eje de la ley”. Jack’s Beach Resort, Inc. v. Cía. Turismo, 112 D.P.R. 344, 350 (1982).

 Así, por ejemplo, en el caso Pou v. American Motors Corp., 127 D.P.R. 810, 820 (1991), al atender una controversia en cuanto al emplazamiento de una corpo-ración foránea, establecimos el criterio de “razonable certeza” para asegurar una adecuada notificación a la corporación demandada.